DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-8, 10-11, 13-40 are currently pending with claims 18-20 standing as withdrawn. The 112 rejection remains as claims cannot be withdrawn without a reason. They can however be canceled at which point the rejection would be withdrawn as it would be moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, claim 18 recites instructions that cause the external processing device to compute, store, and transmit graphs of the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 10-11, 13-18, 20-21, 23, 28-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib US Patent Publication 2006/0030782 (hereinafter Shennib) in view of McCombie et al. US Publication 2010/0298656 (hereinafter McCombie).
Regarding claims 1 and 8, Shennib discloses a membrane (12; Fig. 7) with an adhesive surface for attaching to a human chest ([0046] discussing adhesively attaching the various patch configurations to the skin). A first plurality of five electrodes (e.g., 45, 46, 47, 48, and 49 shown in Fig. 7; see also [0055]) correspond to precordial electrode positions of a standard heart monitoring procedure (an ECG; see para. [0055]). A second plurality of four electrodes (e.g., 21, 22, 23, and 24) correspond to peripheral 
McCombie discloses a physiological health monitor device that includes electrodes (elements 16 and [0058]) used to acquire ECG signals and are connected to a signal collection unit (22) that receives the collected signals and includes a means for providing (transmitting) the signals to a separate processing device for analysis ([0030][0058][0062]). McCombie further discloses a position-determining device configured to determine an orientation of a wearer continuously (accelerometers 14A-C, see Figures 1-5 that shows the continuous monitoring of both the ECG signals as well as the orientation graphs over time, see also [0058] and paragraphs related to the above-mentioned figures). The accelerometer is connected to the signal collection unit (the processor 22, see also [0058]). McCombie teaches that the orientation data are useful for noting if the patient is awake, resting, walking, convulsing, and/or falls and additionally utilizes this information to minimize corruption of the heart signals by motion-related artifacts as is known in the art ([0012][0058][0065]). Given these 
Regarding claims 3 and 10, the first plurality of electrodes includes a first electrode (45) corresponding to the fourth intercostal space on the right of the sternum (the V1 location), a second electrode (46) corresponding to the fourth intercostal space to the left of the sternum (the V2 location), a third electrode (47) midway between the second electrode (46) and a fourth electrode (48; the V3 location), where the fourth electrode (48) corresponds to the mid-clavicular line in the fourth intercostal space (the V4 location), and a fifth electrode (49) at an anterior axillary line in the fifth intercostal space (the V5 location). These electrodes "correspond" to the recited locations at least in the sense of providing comparable ECG signals (see para. [0055]), and they do not require the V6 lead (para. [0055]). Shennib also discloses a variety of equivalent lead systems designed to obtain an accurate ECG (para. [0047], [0055], and [0058]-[0059]), an electrode for obtaining the V6 signal is suggested by Shennib (claim 7), and the V6 location signal is a known part of a 12-lead ECG analysis (see para. [0055]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include another electrode on the embodiment of Shennib at Figs. 7-8 to obtain the V6 electrode signal, for the predictable result of obtaining an equivalent ECG signal from a 12-lead system rather than a modified 12-lead system. This would result in one additional electrode for a total of six in the plurality 
Regarding claim 11, Shennib further discloses the processor being configured to perform a self-test to determine whether the electrodes are properly placed on the chest ([0065]). The processor is configured to check the electrode impedance as a self-test to see if the device is placed on the skin. 
Regarding claims 13 and 14, the processor of Shennib includes a memory (34) for storing multiple sets of ECG data taken over time (para. [0045], [0063]) and a battery (35) for powering the signal collection unit.
Regarding claims 18 and 20, Shennib and McCombie disclose the recited features as discussed in this section with respect to claim 1, including storing and transmitting the data (Shennib at Fig. 12, [0036], [0064]). Shennib also at least suggests generating ECG graphs (Figs. 2a-2c and 12). McCombie discloses a position-determining device (14A-C) as discussed above. McCombie further teaches generating the ECG graphs over time as well as orientation of the wearer over time (see Figures 2-5) in addition to storing and transmitting the graphs (all the analyzed data) to a remote location ([0030][0058]). McCombie also teaches that the position-determining device data are used in post-monitoring analysis ([0012][0030][0062] which details that the orientation data are also transmitted to the remote monitoring location for that analysis). Moreover, these storage and transmission steps are well-known in the art as part of clinical monitoring, particularly with remote patients as taught by both Shennib and McCombie. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of 
Specifically, regarding claim 20, Shennib teaches that at least some of the electrodes (21, 22, 23, and 24) provide electrical signals corresponding to peripheral electrodes of a 12-lead heart monitoring procedure ([0055]; see also [0047]).
Regarding claims 21, 23, 28, 30-38, and 40, see contents of the rejected claims above via Shennib in view of McCombie.
Regarding claim 29, Shennib discloses the number electrodes and the number of second electrodes (as mentioned above) enables a 48-lead electrocardiogram to be generated by the processing device (the electrodes of Shennib are fully capable of being utilized for any type of calculation without any additional structural modification; as the processor, processing step are not positively claimed nor is there “configured for” language or something comparable to denote that the processor must perform this step, it is simply intended use that the structural electrodes must be able to be connected to such a processor).
Claims 2, 4-7, 19, 22, 24-27, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, further in view of Burnes et al. US Patent Publication 2012/0323104 (hereinafter Burnes). 
Regarding claims 2 and 19, Shennib and McCombie disclose the recited features as discussed above with respect to claims 1 and 18. Shennib further discloses an asymmetric membrane shape, where no portion extends to a location corresponding to the lower right quadrant of the chest (Figs. 7-8). An elongated curved strip (generally, 44) has a first end (at 21) over a right chest location (Fig. 8 shows electrode 21 on the 
Burnes teaches several electrode configurations for ECG measurements (abstract) and further discloses multiple equivalent membrane arrangements (Figs. 1 and 4-7), including various diagonals, curves, and angles between the multiple membrane segments. Burns essentially teaches that the shape of the membrane is irrelevant, so long as the electrode is placed in the desired location. Burnes however does explicitly mention the claimed configuration of the membrane (Figure 7, see annotated figure below). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the short lower strip extend from the curved strip at an acute angle, rather than the equivalent straight line or smooth curve as shown, as taught by Burnes with the device and membrane of Shennib as the shapes are art recognized equivalents of each other.

    PNG
    media_image1.png
    666
    549
    media_image1.png
    Greyscale

1 = First end over right chest, 2 = middle portion across sternum, 3 = second end at lower left chest, 4 = short, lower strip, 5 = acute angle, 6 = mid-strip approx. horizontally
Regarding claims 4-7, Shennib discloses that the RA electrode (21) is on the first end of the elongated curved strip (43/44; see above), the RL electrode (24) is on the second end of the short lower strip (43; Fig. 7), the LA electrode (22) is on the mid-strip (42) at an end furthest from the curved strip (44), and the LL electrode (23) is at the second end of the curved strip (Fig. 7; para. [0047], [0055]). 
.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, and in further view of Felix et al. US Patent Publication 2016/0007877 (hereinafter Felix).
Regarding claims 15-17, Shennib and McCombie disclose the recited features as discussed in this section with respect to claim 1, including the memory as discussed with respect to claim 13. McCombie teaches usable ports (26) that connects to a SpO2 monitoring system ([0009][0028] at element 18), but fails to mention a port for providing a wired communication with a  wireless transmission unit. Felix discloses a physiological monitoring system with an expansion port ([0071]) that can be used to connect a variety of other devices, including an oximeter (SpO2 sensor; para. [0071]). Felix also teaches connecting to a smart phone which is considered a processing device that is separate from the disposable heart monitoring device ([0094]), which is a wireless transmission device (using the suggested Bluetooth or Wi-Fi protocols, in addition to GSM, CDMA, 5G, or LTE protocols and the like). Felix teaches that the expansion port is useful for providing additional functionality ([0071], [0074]), and the wireless transmitter has clear advantages of easy and robust data transmission with known protocols and equipment. Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the same features and capabilities to the device of Shennib for the same predictable results and advantages as mentioned above by Felix.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib in view of McCombie, as applied to claim 21, and in further view of published paper "48-Lead Electrocardiogram in the Diagnosis of Non-Acute Myocardial Infarction" by Forssell (hereinafter "Forssell"). 
Regarding claim 29, Shennib as modified by McCombie teaches the electrodes as mentioned above, but is silent on the 48-lead ECG processing step. Though this limitation is entirely intended use where the prior art need only be fully capable of performing the claimed task without any additional structural modification, this co-rejection simply illustrates that even if properly and positively claimed the processing was known before the effective filing date. Forssell teaches a procedure for collecting a 48-lead ECG, including a large array of electrodes on the chest (pg. 153, in the first paragraph under "Methods" and Fig. 1). Forssell also teaches that the 48-lead method is useful for detecting particular heart rhythm abnormalities (pg. 153 at col. 2 and pg. 155). It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to utilize the processing as taught by Forssell with the combination of Shennib and McCombie as predictable results would have ensued (allow for more verifiable and more accurate results given a larger number of leads).
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The 112 rejection will be withdrawn upon cancelation of claims 18-20.
Regarding the 103-rejection argument, the Applicant appears to be arguing that one would not combine well-known features from a cheaper personal use device with an expensive device of the same nature (ECG and general heart monitoring) as the 
“Specifically, the algorithms determine parameters such as the patient's posture (e.g., sitting, standing, walking, resting, convulsing, falling), the degree of motion, the specific orientation of the patient's arm and how this affects vital signs (particularly blood pressure)” and then goes on to say in the very next portion of the paragraph “and whether or not time-dependent signals measured by the ECG 16, optical 18, or pneumatic 20 systems are corrupted by motion….As described in detail below, this information, particularly vital signs and motion parameters, is closely coupled together.  Alarm conditions corresponding to mobile and stationary  patients are typically different, as motion can corrupt the accuracy of vital signs (e.g., by adding noise), and induce changes in them (e.g., through acceleration of the patient's heart and respiratory rates)”(emphasis added).
The cited paragraph does not say “exclusively” in lieu of above mentioned “particularly”, and in the very next line it is clear that the accelerometer readings are also compared with the continuous ECG readings to determine if there is artifact or corruption of the ECG signal (along with the PPG or ACC waveforms).

To help expedite prosecution, three additional teaching references are provided (PTO-892) to further illustrate that the skilled artisan was well aware of the relationship between ECG monitoring and orientation/posture and that the ECG is directly affected by a change in either. The Applicant is welcome to review them in detail, they are not being relied upon formally as part of the rejection but are simply mentioned to reinforce McCombie’s teachings that comparing the data from the accelerometer to see how it affects the ECG data is well-known regardless of what setting (clinical or home) that user is in as their ECG signal will change the same.
Regarding the argument of claim 2, a further bit into the rejection it specifically reads that though the membrane shaping is irrelevant (according the Burnes), but still mentions that Burnes explicitly teaches the claimed shaping anyway, see above. It is a clear teaching that any shape for the membrane can be used as a matter of design choice, in this instance one as detailed by Burnes shows which is identical to the membrane as claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794